DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

Claim limitation “video frame training set acquisition module, pyramid deep learning model construction module, second key frame generation module, pyramid deep learning model modification module, and intermediate frame generation module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “configured for” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 194.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang(U.S. PG-PUB NO. 2019/0138889) in view of Wilson (U.S. PG-PUB NO. 2020/0074642).
-Regarding claim 1, Jiang discloses a method for video frame interpolation (see abstract), comprising: acquiring a video frame training sample, wherein the video frame training sample includes an even number of consecutive video frames (two frames of a sequence of images, paragraph 26) and a first key frame (intermediate frame, paragraph 32), and the first key 5frame is an intermediate frame of the even number of consecutive video frames (example intermediate frame, paragraph 59); constructing a pyramid deep learning model (hierarchy layers, paragraph 57); inputting the even number of consecutive video frames to the pyramid deep learning 10model to generate a second key frame (predicted intermediate frame, paragraph 59); modifying the pyramid deep learning model according to the second key frame and the first key frame to generate a modified pyramid deep learning model (neural network model 102, 122, paragraph 59); inputting a plurality of video frames to be processed into the modified (flow interpolation neural network model 102 or 122 are adjusted to reduce differences between the intermediate frame and the ground truth frame, paragraph 69).
Jiang is silent to teaching that wherein each level of the pyramid deep learning model being used to generate intermediate frames of different resolutions has a plurality of convolutional neural network layers. However, the claimed limitation is well known in the art as evidenced by Wilson.
In the same field of endeavor, Wilson teaches wherein each level of the pyramid deep learning model being used to generate intermediate frames of different resolutions has a plurality of convolutional neural network layers (dense optical flow can takes 14-18 ms when executed at a lower resolution than the mask generation, paragraph 66).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Jiang with the teaching of Wilson in order to provide accurately segmenting images into foreground and background portions in a timely manner.
-Regarding claim 8, the combination further discloses the modifying the pyramid deep learning model according to the second key frame and the first key frame comprises: extracting a first characteristic parameter of the first key frame; extracting a second characteristic parameter of the second key frame; generating a difference result between the first key frame and the second key frame 10according to the first feature parameter and the second feature parameter; adjusting weight parameters of the pyramid deep learning model according to the difference result (Jiang, at step 235, the parameters of the intermediate optical flow neural network model 142 and the flow interpolation neural network model 102 or 122 are adjusted to reduce differences between the intermediate frame and the ground truth frame, paragraph 69).
-Regarding claim 10, Jiang discloses an apparatus for video frame interpolation (FIG. 5C), comprising: a video frame training set acquisition module configured for acquiring a video frame 30training sample, wherein the video frame training sample includes an even number of consecutive video frames (two frames of a sequence of images, paragraph 26) and a first key frame (intermediate frame, paragraph 32), and the first key frame is an intermediate frame of the even number of consecutive video frames (example intermediate frame, paragraph 59); a pyramid deep learning model construction module configured for a pyramid deep learning model (hierarchy layers, paragraph 57); a second key frame generation module configured for inputting the even number of consecutive video frames to the pyramid deep learning model to generate a second key frame (predicted intermediate frame, paragraph 59); 5a pyramid deep learning model modification module configured for modifying the pyramid deep learning model according to the second key frame and the first key frame to generate a modified pyramid deep learning model (neural network model 102, 122, paragraph 59); an intermediate frame generation module configured for inputting a plurality of video frames to be processed into the modified pyramid deep learning model to generate an 10intermediate frame of the plurality of video frames (flow interpolation neural network model 102 or 122 are adjusted to reduce differences between the intermediate frame and the ground truth frame, paragraph 69). 
Jiang is silent to teaching that wherein each level of the pyramid deep learning model being used to generate 29Attorney Docket No.: 112958-23601USO1 I18020729P-US intermediate frames of different resolutions has a plurality of convolutional neural network layers. However, the claimed limitation is well known in the art as evidenced by Wilson.
(dense optical flow can takes 14-18 ms when executed at a lower resolution than the mask generation, paragraph 66).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Jiang with the teaching of Wilson in order to provide accurately segmenting images into foreground and background portions in a timely manner.
-Regarding claim 11, Jiang discloses a device for video frame interpolation (FIG. 5C), comprising: at least one processor (CPU 530, FIG. 5C); and a memory in communication connection with the at least one processor (memory 540, FIG. 5C); wherein, 15the memory stores instructions that may be executed by the at least one processor; and the instructions are executed by the at least one processor to enable the at least one processor to: acquiring a video frame training sample, wherein the video frame training sample includes an even number of consecutive video frames (two frames of a sequence of images, paragraph 26) and a first key frame (intermediate frame, paragraph 32), and the first key 20frame is an intermediate frame of the even number of consecutive video frames (example intermediate frame, paragraph 59); constructing a pyramid deep learning model (hierarchy layers, paragraph 57); inputting the even number of consecutive video frames to the pyramid deep learning 25model to generate a second key frame (predicted intermediate frame, paragraph 59); modifying the pyramid deep learning model according to the second key frame and the first key frame to generate a modified pyramid deep learning model (neural network model 102, 122, paragraph 59); inputting a plurality of video frames to be processed into the modified pyramid deep learning model to generate an intermediate frame of the plurality of video frames (flow interpolation neural network model 102 or 122 are adjusted to reduce differences between the intermediate frame and the ground truth frame, paragraph 69).
Jiang is silent to teaching that wherein each level of the pyramid deep learning model being used to generate intermediate frames of different resolutions has a plurality of convolutional neural network layers. However, the claimed limitation is well known in the art as evidenced by Wilson.
In the same field of endeavor, Wilson teaches wherein each level of the pyramid deep learning model being used to generate intermediate frames of different resolutions has a plurality of convolutional neural network layers (dense optical flow can takes 14-18 ms when executed at a lower resolution than the mask generation, paragraph 66).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Jiang with the teaching of Wilson in order to provide accurately segmenting images into foreground and background portions in a timely manner.
Allowable Subject Matter
Claims 2-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664